Citation Nr: 1548932	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) from November 2, 2007.

2. Entitlement to service connection for hematuria, to include as due to an undiagnosed illness or other qualifying chronic disability.


REPRESENTATION

Appellant represented by:	Jeremy S. Montgomery, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 1986 and from November 1990 to June 1991, the latter period was in support of Operation Desert Shield/Desert Storm.  He had service in the Army National Guard of Pennsylvania.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2007 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia.  By way of the September 2010 rating decision, service connection for PTSD was granted and a 30 percent evaluation effective April 23, 2008 and a 70 percent evaluation from November 16, 2009 was assigned.

In March 2015, the Veteran testified at a Board hearing via videoconference from the RO in Philadelphia, Pennsylvania, on the issue of entitlement to an increased rating for PTSD.  The Board notes that the Veteran previously testified before a now retired Veterans Law Judge (VLJ) in October 2011 on the issue of entitlement to service connection for hematuria (among other issues).  In light of this, in July 2015, the Veteran was sent a letter providing him the option of electing another personal hearing before a VLJ on the hematuria issue; he declined another personal hearing and asked the Board to consider his case based on the evidence of record.


FINDINGS OF FACT

1. From November 2, 2007, the Veteran's PTSD more nearly approximates total occupational and social impairment.

2. The Veteran served in Southwest Asia during the Persian Gulf War. 
 
3. Hematuria became manifest to at least a degree of 10 percent prior to December 31, 2016.


CONCLUSIONS OF LAW

1. From November 2, 2007, the Veteran's PTSD is 100 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2. Hematuria is due to an undiagnosed illness or other qualifying chronic disability occurring in a Persian Gulf Veteran.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Initially, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, the Board is granting the relief sought in full, which is a total disability rating of 100 percent for PTSD from November 2, 2007.  The Board is also awarding service connection for hematuria due to an undiagnosed illness or other qualifying chronic disability.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II. Increased Rating for PTSD

The Veteran specifically contends that his service-connected PTSD is more severe than the 70 percent rating contemplates from November 2, 2007 onward.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411 (2015).  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); a score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

A. Analysis for Increased Rating 

The evidence demonstrates that the Veteran's PTSD, currently rated as 70 percent disabling, more nearly approximates the 100 percent schedular rating, or total social and occupational impairment.  The Veteran specifically seeks a 100 percent rating as of November 2, 2007.  For the reasons below, following a summary of relevant facts, the Board finds that a 100 percent schedular rating effective November 2, 2007 is warranted.

The Veteran underwent a psychiatric examination on November 2, 2007.  It was noted that the Veteran's wife noticed that he has "changed" and was more detached, isolated, not talking to people, displaying uncontrollable anger and annoyance at minor things, irritable, argumentative, and he was having problems at his work.  The Veteran had a confrontation with his boss and had to take off for a few days.  She also relayed his sleep issues, including problems sleeping and terrible nightmares where one time he tried to choke her.  She also reported his fecal incontinence and crying spells.  The Veteran reported low energy levels and motivation.  Upon examination, he appeared cooperative, denied hallucinations, was not delusional, denied suicidal and homicidal ideations, attention/concentration was fair and he appeared cognitively intact.  He was assigned a GAF score of 60.  

Also in November 2007, the Veteran phoned in for psychiatric help and the behavioral health specialist indicated that the Veteran's psychological issues appeared to be underreported by a previous 2005 examiner, as the Veteran's symptoms appeared much worse when speaking with him.  

A December 2007 VA psychology note indicates that the Veteran, working as a school janitor, has been frequently missing work, though his employer has been understanding of his difficulties.  The Veteran reported being "mostly in a fog" and "couldn't do his assigned duties;" so his supervisor had to place him on another assignment to complete the day.  He was concerned about losing his job.

VA psychology notes from 2009 indicate that the Veteran's behavior at work has been waxing and waning, as he attempted to avoid conflict and behave appropriately, however his behavior has not been consistent.  

A July 2009 VA treatment note indicates that the Veteran displayed poor memory, slurred speech at times and a lack of coordination as well as "black outs."  The Veteran missed work often because he felt like he could not get out of bed.  

At the November 2009 VA examination, the Veteran explained his problems at work, including having panic attacks because he is around a lot of children.  He has had to remove himself from the area with the children and would not be able to complete his job; this occurs about two to three times per week.  He and his wife believe that the only reason he has been able to maintain his job is because he is a member of the union.  He has been on Family Medical Leave since 2007 and has to take 25 to 30 days off per year because of his PTSD symptoms.  He has been written up two times in the past year for having arguments with his boss (he has also had arguments with co-workers almost resulting in violent behavior).  When things are particularly bad, he has to call off for three or four days in a row; this occurred a few months ago.  His employer has taken to giving him a written list of tasks because he simply forgets what he is supposed to do; every two months or so he has "black outs" where he does not remember where he is at work or even when driving.  This examiner noted that the Veteran reported attempting to overdose in 2007 during an exceptionally difficult period.  He then sought treatment from his family practitioner.  He has had suicidal ideations several times over the years.  His wife reported being in fear of her husband's unpredictable behavior as he gets physically and verbally aggressive; he goes through these cycles at least every week, accompanied by bad mood.  She reported that she cannot rely on him to complete maintenance of the house and chores, or handle the finances, and this would happen fairly regularly.  He does not have hobbies or interests and is not involved in his son's activities, due to the fact that he does not like being around other people.  His wife stated that he does not have relationships with anyone else except her and their son; he has destroyed relationships with his siblings due to his anger issues.  

Upon mental status examination, the Veteran denied hallucinations, delusions, or other psychotic symptoms.  His eye contact was below normal.  He was orientated to time, place, and person, but he stated that this was true only because he had to be somewhere.  He did not describe obsessive or ritualistic behaviors that interfered with routine activities.  His issues with impulse control were related to verbal confrontations.  Although he has had suicidal ideations, this is typically related to times when he will have an argument and then have resulting depression.  He described panic attacks which appear related mostly to his PTSD symptoms due to excessive noise or activities and short term memory impairment.  

The November 2009 examiner indicated that this Veteran's symptoms had worsened since the previous evaluation with the most severe timeframe being in the latter part of 2007 when he attempted suicide.  In fact, the examiner believed his symptoms were worse than described on record prior to that because as part of his PTSD-related avoidance, the Veteran did not disclose the entire truth pertaining to his symptoms or health.  The examiner assigned a GAF range of 41 to 45 related to the serious social impairment.  He stated that the occupational impairment is apparently fairly serious and/or is estimated to likely be a person who would have lost his job if he were not in the union.  

Dr. M.B., the Veteran's treating psychologist wrote a letter on behalf of the Veteran in December 2009, indicating that the Veteran was an active patient since November 2007.  She indicated that at intake at that time and until present day, the Veteran reported severe impairment both psychologically and physically since his return from the service.  Psychologically, the Veteran experienced major depressive episodes, severe cognitive deficits with short-term memory loss, inability to concentrate, chronic anxiety, social isolation, irritability, anger, and sleep disturbance.  Dr. M.B. described that the Veteran experiences familial, occupational, and social impairment due to his myriad of symptoms; his thought processes were impaired.  He has suicidal ideation when shame issues follow angry or other inappropriate outbursts.  When his physical symptoms flare up, he is unable to work; he is consistently depressed, anxious, and his mood is chronically disturbed.  He has difficulty managing stressful environments and isolates as a way to cope with them.  He does not socialize and his family is directly impacted by his condition.  She assigned a 40 GAF score.  

A July 2010 letter from a treating VA psychologist explained that the Veteran's PTSD symptoms which results in chronic sleep disruption and feelings of anger contribute to diminishing his capacity for maintaining employment.  

A November 2011 letter from treating psychologist, M.B., stated that she has seen him for counseling since November 2007; his PTSD was complicated by worsening physical ailments related to the Persian Gulf Syndrome.  His psychological impairment affects his ability to work and causes disorientation while performing his job, having the potential to harm others because he operates machinery.  She noted that his information processing ability has diminished which adds to his frustration, depression, and agitation, further reducing his ability to work.  

The Veteran's primary care provider, Dr. A.L., wrote letters in August 2013, April 2014, and July 2014, stating that since 2004, he has witnessed a major decline in the Veteran's ability to function in his work place, home, and public sphere; he agreed with the assessment of Dr. M.B., who assessed the PTSD as a disabling condition, causing him to be unable to work.  

Dr. M.B. wrote another letter in November 2014 indicating that the Veteran's PTSD is worsening as demonstrated by major depressive episodes, cognitive impairment (memory loss, inability to concentrate, and information processing difficulties), chronic anxiety, social isolation, irritability, angry outbursts at home and work, and sleep disturbance.  The Veteran missed significant amounts of work; his functioning level at work was described as "poor."  

The Veteran and his wife testified before the Board in March 2015.  The representative explained that although the Veteran quit work in July 2014, he was on Family Medical Leave before then, working off and on.  She explained that the Veteran kept his job because he was unionized, but that he took leave since November 2007; he was having incapacitating episodes one to two week periods at a time and roughly once a month, missing a couple of weeks of work on a monthly basis, due to his PTSD.  The veteran described that he attempted to control his PTSD symptoms with medication going back to 2007.  He would have altercations with his supervisor, co-workers, and overall his anger issues would result in road rage.  One time, it was serious and he followed a young lady and blocked her in; the cops were called (he now has to severely limit his driving to once or twice per month).  He described not being able to handle activities of daily living, such as showering, bathing, changing clothes, feeding himself during these incapacitating episodes.  He also described his memory loss.  His wife testified that she believes he is risk to society because when he has flashbacks, as he did at work (triggered by children and noise), it resulted in altercation with another employee, and he was suspended for a period of time.  He was missing an average of 40 to 50 days of work per year during the 2005 to 2007 period.  

The Board reviewed all of the evidence in the Veteran's claims file to include VA examinations as well as the lay statements.  Based on the evidence of record, especially as summarized above, the Board finds that the overall impairment caused by the PTSD more nearly approximates total occupational and social impairment.  The Board acknowledges that on this record, the Veteran has not demonstrated symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations.  Instead, the Board finds it significant that the Veteran's symptomatology, namely the extreme social avoidance (poor or broken relationships with most of his family members; no friends) and the physiological manifestations (e.g., panic attacks at work), when also considering the level of severity, frequency, and duration of these symptoms, produces deficiencies in the area of demonstrating appropriate behavior, and creates situations where the Veteran is placed in persistent danger of hurting himself or others (i.e., going into rage while driving).  Additionally, such symptoms have been shown to negatively impact his ability to perform activities of daily living and work.  In fact the record shows that during incapacitating episodes, for weeks during a month, the Veteran cannot handle basic acts of daily living, to include showering; his ability to perform activities of daily living appears to be highly impaired, as described above, particularly by his spouse's testimony.

The Veteran consistently stated throughout the appeal period that he has had trouble working with others and has had trouble with employment ever since November 2007 or before; this is corroborated by the evidence that he had to frequency miss work because of his psychological incapacitation.  The Board finds that the evidence further supports the Veteran's statements indicating that he would have lost his job a long while back, but the union kept him employed.  In addition to the panic attacks he experiences, and the incapacitating bouts of depression, the Veteran's constant avoidance of others, feelings of irritability and uncontrollable outbursts of anger, which occur on a routine monthly basis, lasting for weeks at a time, are all symptoms which suggest that he more nearly approximates total occupational impairment, particularly when considering the severity of his symptoms and the frequency of them.

Finally, the Board notes that during this period of the appeal, the Veteran's GAF scores most ranged from 40 to 45, signifying fairly severe impairment with social and occupational functioning.  The Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  Rather, the Board considers the Veteran's entire disability picture, including GAF scores, when rendering its determination.  

Accordingly, after thoroughly considering all of the evidence of record and resolving any doubt in the Veteran's favor, the Board finds that his PTSD symptomatology more nearly approximates total occupational and social impairment, thereby warranting a 100 percent rating from November 2, 2007 onward.

The Board also notes that the Veteran was awarded a TDIU effective July 29, 2014.  

III. Service Connection for Hematuria

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be established where a Persian Gulf veteran exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a). 

There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A. Analysis

The Veteran seeks service connection for hematuria, or passing of blood in his urine, pursuant to § 3.317.  Specifically, he avers that his hematuria is due to his period of service of the Persian Gulf War, from November 1990 to June 1991, to include as due to an undiagnosed illness.  

As a threshold issue, it is undisputed that he served in Southwest Asia from October 1990 to June 1991.  Accordingly, he is a "Persian Gulf" veteran within the meaning of § 3.317.  

Service treatment records indicate that the Veteran did not report or seek treatment for hematuria during active duty.  His December 1990 entrance examination revealed normal findings at service entry; his April 1991 separation examination also revealed normal findings.  At separation, he denied having frequent or painful urination.

An April 1996 medical record from Dr. M.P. indicates a history of passing blood in urine two years ago; he had not followed up for this problem since then (the visit was to follow up on abnormal ultrasound results for back pain).  A renal ultrasound was taken and no definite renal abnormality was shown except for small focal calcification at the upper pole of the right kidney.  The physician noted no obvious urologic problem and advised the Veteran to follow up if he notices hematuria or renal issues.  A letter from Dr. M.P. to the Veteran's family practitioner indicates that two years ago, the Veteran had gross hematuria with a clot passed and another doctor believed it was secondary to infection and was treated with antibiotics, but nothing further in this regard.  Dr. M.P. explained that if the Veteran continues to experience recurrent pain or persistent pain in his back then he should have an intravenous pyelogram (IVP).  If the Veteran has hematuria, he should have an IVP and cystoscopic examination at that time and seek further treatment to eliminate any genitourinary pathology.

The Veteran, on his August 1989 Persian Gulf Medical Profile, reported that he has experienced blood in his urine three times since returning from the Gulf.  At this August 1989 VA Gulf War examination, the Veteran described grossly bloody urine, which occurred three times between 1991 and 1996; each time, it was one isolated urine.  

Lab reports from 2004 to 2007 show no abnormal results for urinalysis.  

Records from the Veteran's private family practice indicate that in 2006 and 2007, the Veteran sought follow-up care for hypertension, hyperlipidemia, and arthralgias, but did not report any urinary issues; he did not note hematuria.  

The Veteran underwent a VA examination in October 2009 (genitourinary examination included).  The examiner considered the Veteran's history with respect to his complaint of hematuria and how there was no specific explanation for his previous experiences with hematuria.  He reported having hematuria about three to four times in a year.  Frequency of urination during the day was about two to three times, nighttime is once.  He denied incontinence issues or any urinary tract infections, kidney or bladder stones, or kidney infections.  He did not take any medication for urinary tract problems and denied retention issues.  He gets a lab workup about every three to six months.  The lab workup and examination results were normal at this time; the examiner diagnosed chronic hematuria.  

Under the provisions of 38 C.F.R. § 3.317(b) hematuria may be a sign or symptom (the list is not a limiting one) due to an undiagnosed disability.  Based on a review of the medical evidence, the Board finds that no medical professional has been able to connect the Veteran's hematuria to an underlying disease or injury (despite providing a "diagnosis" of hematuria); in other words, the underlying pathology of the hematuria is unknown.  The September 2013 VA clinician examined the Veteran, considered his history, and remarked that the Veteran has a history of asymptomatic gross hematuria of "unknown cause."  Various diagnostic tests were performed but there were no significant findings, according to the examiner.  It was indicated to be episodic hematuria.  As no medical professional has been able to attribute the hematuria to a disability, the Board finds that the Veteran's hematuria can be classified as an undiagnosed illness for purposes of § 3.317.

Furthermore, the Veteran has given competent and credible lay statements as to the nature, onset, and frequency of his hematuria, as beginning shortly after service with intermittent episodes thereafter.  He has thus shown objective indications of a chronic disability.  See Gutierrez, 19 Vet. App. at 8-9.

With regard to whether the Veteran's hematuria has become manifested to a degree of ten percent or more, the Board notes that the rating schedule does not provide a specific diagnostic code for hematuria.  However, when rating, the hematuria may be rated by analogy to ratings of the genitourinary system under 38 C.F.R. § 4.115a.  

Based on the evidence of record, and resolving any doubt in favor of the Veteran, for purposes of this adjudication, the Board finds that the Veteran's symptoms approximate at least a compensable rating under the appropriate diagnostic code evaluating urinary tract infection.  See 38 C.F.R. § 4.115a.  

Pursuant to 38 C.F.R. § 4.115a, a compensable (10 percent) rating for urinary tract infection involves long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  The Veteran is not undergoing drug therapy nor has he been hospitalized for his hematuria.  However, the evidence shows that the Veteran has hematuria about three to four times in a year and he gets a lab workup about every three to six months to monitor the chronic episodic hematuria, which, to date, has been shown to manifest without cause, causing stress  on the Veteran.  Thus, the Veteran is monitoring and managing his hematuria with frequent, regular visits to the doctor for laboratory studies.  Affording the Veteran the benefit of the doubt, the Board finds that his signs and symptoms of hematuria has manifested to at least a compensable degree for purposes of adjudication.

Accordingly, service connection will be granted pursuant to § 3.317.


ORDER

Entitlement to an 100 percent evaluation from November 2, 2007 is granted, subject to the controlling regulations governing the payment of VA monetary benefit.

Service connection for hematuria due to an undiagnosed illness or other qualifying chronic disability is granted.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


